Citation Nr: 0922021	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-07 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic right 
shoulder disorder.

4.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine, claimed as a back condition.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), also claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied service 
connection for hearing loss, tinnitus, a chronic right 
shoulder disorder, degenerative arthritis of the lumbar 
spine, claimed as a back disorder, and PTSD and depression.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's hearing loss is related to service.

2.  There is no competent medical evidence showing that the 
Veteran's tinnitus is related to service.

3.  There is no competent medical evidence showing that the 
Veteran has a chronic right shoulder disorder that is related 
to service.

4.  There is no competent medical evidence showing that the 
Veteran's degenerative arthritis of the lumbar spine, claimed 
as a back disorder is related to service.

5.  There is no competent medical evidence showing that the 
Veteran has PTSD or depression that is related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).    

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).   

3.  A chronic right shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).   

4.  Degenerative arthritis of the lumbar spine, claimed as a 
back disorder, was not incurred in, or aggravated by, active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).   

5.  PTSD, also claimed as depression, was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in October 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The Board notes that this letter also 
met the notice requirements set out in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United State 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records do not 
show any diagnosis of or treatment for a hearing loss, 
tinnitus, a chronic right shoulder disorder, degenerative 
arthritis of the lumbar spine or a psychiatric disorder.  His 
separation examination report does not reflect any treatment 
for or diagnosis of any of the disabilities for which he 
seeks service connection.  With regard to his right shoulder 
disorder and PTSD, also claimed as depression, there is no 
record of treatment for these conditions at any time after 
service.  As will be explained below, in terms of his 
degenerative arthritis of the lumbar spine, hearing loss and 
tinnitus, the Board finds that the competent evidence of 
record shows that these disorders manifested many years 
following service, and that there is no nexus between these 
disorders and the Veteran's active duty.  As such, the Board 
finds that examinations are not warranted. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis and other organic diseases of the nervous 
system, such as sensorineural hearing loss).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection - hearing loss and tinnitus

The Veteran contends that his current hearing loss and 
tinnitus are the result of noise exposure during service, and 
that these disorders should therefore be service connected. 

The Veteran's service treatment records do not show any 
treatment for or diagnosis of a hearing loss.   The Veteran's 
separation examination shows that he had normal hearing 
pursuant to watch, coin click and whispered voice tests.  

Post-service treatment records do not show that the Veteran 
has a hearing loss until February 2004.  The Veteran reported 
that he had a hearing loss and roaring in his ears since 
service, when he was exposed to gunfire.  The examiner did 
not link the Veteran's hearing loss or tinnitus to service.  

Hearing loss is a disorder for which presumptive service 
connection is available.  However, as there is no evidence in 
the claims file that the Veteran's hearing loss manifested to 
a compensable degree within one year of his discharge, 
service connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  

Based on the above, there is no competent medical evidence 
that supports the Veteran's contention of an etiological 
relationship between his current hearing loss or tinnitus and 
active service.  The Board acknowledges the Veteran has 
stated that he began having hearing loss and tinnitus while 
in service, which is not reflected in his service treatment 
records.  This statement is considered lay evidence, which is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
Veteran is not offering this statement in order to make a 
medical diagnosis, but instead for the purpose of 
establishing the in-service manifestations of hearing loss 
and tinnitus.  He is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

In terms of credibility, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  There is no evidence in 
the record that the Veteran was seen for hearing problems or 
tinnitus for almost 60 years after service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Overall, the Board finds the lack of evidence of treatment 
for or a diagnosis of a hearing loss or tinnitus in service 
or of treatment for worsening symptoms after service to be 
more persuasive than the recollection of symptoms in the 
distant past.  As such, although sincere in his beliefs, the 
Veteran is not found to be credible in relating a history of 
a hearing loss and tinnitus beginning in service or with a 
year after service.  

The Board emphasizes that although the Veteran is competent 
to state that he has experienced diminished hearing and 
tinnitus over time, he is not competent to render an opinion 
as to the medical etiology of his current hearing loss and 
tinnitus, absent evidence showing that he has medical 
training or expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

Service connection - right shoulder

The Veteran has contended that he has a right shoulder 
disorder as a result of a fall in service when he was aboard 
a ship which encountered a typhoon.

The Veteran's service treatment records do not reflect a 
right shoulder disorder.  His separation examination report 
reflects normal bones, joints and muscles.  Post-service 
treatment records do not reflect any complaints of, treatment 
for or diagnosis of a right shoulder disorder.  As noted 
above, service connection for a  right shoulder disorder 
would be warranted if there was medical evidence of a current 
right shoulder disability, lay or medical evidence of an 
incurrence of a right shoulder injury in service and a nexus 
between the in-service right shoulder injury and a current 
right shoulder disability.  Boyer, supra.  In this case, even 
if the medical evidence reflected an in-service right 
shoulder injury, there is no medical evidence that there is a 
current right shoulder disability.  Grottveit, supra.  As 
such, there is no valid claim for service connection for a 
right shoulder disorder.  Brammer,  supra.

Service connection - degenerative arthritis of the lumbar 
spine, claimed as a back disorder

The Veteran has contended that he injured his back in a fall 
when his ship encountered a typhoon and he jumped to another 
ship.

Service treatment records do not reflect any treatment for or 
diagnosis of a back disorder.  His separation examination 
report shows that the Veteran had normal muscles, bones and 
joints.

The first post-service treatment record which shows a back 
disorder is a September 2001 private medical record which 
reflects the diagnosis of arthritis in his back.  A March 
2004 private medical record shows that the Veteran reported 
that he had been walking and developed back pain.  An April 
2004 private medical record shows that the Veteran reported 
that the onset of his back pain had been a month before.  He 
was diagnosed with a herniated nucleus pulposus at L3-L4, in 
addition to degenerative changes.  

VA and private treatment records show ongoing treatment for 
the Veteran's back disorder.  In June 2006, the Veteran 
reported that he had back pain for years, with an acute 
exacerbation the year prior.  None of the examiners linked 
the Veteran's current back disorder to his time in service.  

The Board notes that arthritis is a disorder for which 
presumptive service connection is available.  However, as 
there is no evidence in the claims file that the Veteran's 
arthritis manifested to a compensable degree within one year 
of his discharge, service connection on a presumptive basis 
is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current back disorder and active 
service.  The Board acknowledges the Veteran has stated that 
he hurt his back while in service, which is not reflected in 
his service treatment records.  This statement is considered 
lay evidence.  The Veteran is offering this statement in 
order establish the in-service incident and the residuals.  
He is competent to do so.  Washington, supra.  

In terms of credibility, the Board finds the lack of evidence 
of treatment for or a diagnosis of a back condition in 
service or of treatment for worsening symptoms after service 
to be more persuasive than the recollection of symptoms in 
the distant past.  As such, although sincere in his beliefs, 
the Veteran is not found to be credible in relating a history 
of a hearing loss and tinnitus beginning in service or with a 
year after service.  Buchanan, supra.  

While the Veteran has been treated for a back disorder, there 
is no evidence in the record showing that the Veteran was 
seen for back pain for over 50 years.  Maxson, supra.  Thus, 
the preponderance of the medical evidence is against service 
connection for a back disorder.  Accordingly, the service-
connection claim is denied.  

Service connection - PTSD, also claimed as depression

The Veteran has contended that he has PTSD and depression as 
a result of being in Typhoons while on ship in service and 
from being exposed to battle.  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  The 
establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  A "clear" diagnosis of PTSD is no longer required.  
Rather, a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).

In the present case, there is no evidence that the Veteran 
has ever been diagnosed with or treated for PTSD or any other 
psychiatric disorder.  Not only are his service treatment 
records absent of any indication of a psychiatric disorder, 
but there are no treatment records following service which 
show any treatment for a psychiatric disorder.  In fact, a 
June 2007 VA medical record reflects that the Veteran was 
screened for PTSD and depression, and both came back as 
negative.  

As noted above, in order to warrant service connection for 
PTSD or depression, there would need to be evidence that the 
Veteran had a currently diagnosed disorder.  In this case, 
there is no evidence that the Veteran has a diagnosis of 
PTSD.  Cohen, supra.  In addition, there is no evidence that 
the Veteran has a current diagnosis of depression.  Boyer, 
supra.  Without evidence of a current disability, there can 
be no valid claim.  Brammer, supra.

In summary, the Veteran has claimed that he has a hearing 
loss, tinnitus, a chronic right shoulder condition, 
degenerative arthritis of the lumbar spine and PTSD and 
depression that are related to service.  As previously 
indicated, in terms of the Veteran's own statements, he, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu, supra.  Since the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert, supra.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a chronic right shoulder disorder is 
denied.

Service connection for degenerative arthritis of the lumbar 
spine, claimed as a back disorder, is denied.

Service connection for PTSD, also claimed as depression, is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


